Exhibit 10.65

 



 

AMENDMENT NO. 2 TO LICENSE AND SUPPLY AGREEMENT

 

This AMENDMENT NO. 2 TO LICENSE AND SUPPLY AGREEMENT (this “Amendment”) is made
and entered into as of November 6, 2013 and shall become effective upon the
closing of an IPO (as defined in the License Agreement). This Amendment amends
that certain License and Supply Agreement dated as of May 23, 2013, as amended
from time to time (the “License Agreement”), by and between Ruthigen, Inc., a
Delaware corporation (“Ruthigen”) and Oculus Innovative Sciences, Inc., a
Delaware corporation (“Oculus”). Capitalized terms used and not defined herein
shall have the meanings given to them in the License Agreement.

 

WHEREAS, Section 15.13 of the License Agreement provides that the License
Agreement may be amended, if such amendment is reduced to writing and signed by
the authorized officers of both Parties to the License Agreement;

 

WHEREAS, the Parties entered into Amendment No. 1 to License and Supply
Agreement on October 9, 2013;

 

WHEREAS, the Parties now wish to amend certain sections of the License Agreement
as set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants, agreements and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Parties agree as follows:

 

1. Amendment to Milestones. The table listing the Milestone Events and Milestone
Payments under the License Agreement, which is set forth in Section 7.1 of the
License Agreement, is hereby deleted in its entirety and the following table
listing the Milestone Events and Milestone Payments under the License Agreement
is inserted in lieu thereof:

 

  Milestone Event Milestone Payment 1. Upon completion of Ruthigen’s first
meeting with the FDA following completion of Ruthigen’s first pivotal clinical
trial Three Million Dollars ($3,000,000) 2. Upon first patient enrollment in
Ruthigen’s second pivotal clinical trial Two Million Dollars ($2,000,000)

 

 

2. Amendment to Manufacturing Equipment Purchases. The introductory lead-in
language and subsection (a) of Section 6.13 of the License Agreement is hereby
deleted in its entirety and the following language is inserted in lieu thereof:

 

“6.13 Manufacturing Equipment.

 

(a)        Ruthigen shall purchase and pay in full for (i) at least One Million
Dollars ($1,000,000) of Manufacturing Equipment, upon the Effective Date; (ii)
at least One Million Two Hundred Fifty Thousand Dollars ($1,250,000) of
additional Manufacturing Equipment, within thirty (30) days following the
Effective Date; and (iii) at least Seven Hundred Fifty Thousand Dollars
($750,000) of additional Manufacturing Equipment, within forty five (45) days
following the Effective Date (collectively, the “Equipment Purchase Price”). In
each case, Oculus shall deliver the Manufacturing Equipment to Ruthigen, at
Ruthigen’s expense, within sixty (60) days of receipt of payment therefor or at
such other time as the Parties agree upon orally or in writing.”

 



1

 

 

3. Effect of this Amendment. Except as specifically amended as set forth herein,
each term and condition of the License Agreement shall continue in full force
and effect.

 

4. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws in force in the State of California, without giving
effect to the choice of laws provisions thereof.

 

5. Counterparts; Facsimile Signatures. This Amendment may be executed or
consented to in counterparts, each of which shall be deemed an original and all
of which taken together shall constitute one and the same instrument. This
Amendment may be executed and delivered by facsimile or electronically and, upon
such delivery, the facsimile or electronically transmitted signature will be
deemed to have the same effect as if the original signature had been delivered
to the other party.

 

 

[Remainder of page intentionally left blank.]

 

 

 



2

 

 

IN WITNESS WHEREOF, the Parties have caused this Amendment No. 2 to License and
Supply Agreement to be duly executed and delivered by their proper and duly
authorized officers as of the day and year first above written.

 

OCULUS



OCULUS INNOVATIVE SCIENCES INC.

RUTHIGEN


 

RUTHIGEN, INC.

    By: /s/ James Schutz By: /s/ Hojabr Alimi Name: James Schutz Name: Hojabr
Alimi Title: Chief Executive Officer Title: Chief Executive Officer Date:
November 6, 2013 Date: November 6, 2013



 

 

 



3

